



Exhibit 10.3
Loan Agreement




THIS LOAN AGREEMENT (the “Agreement”), is entered into as of April 24, 2020,
between CHESAPEAKE UTILITIES CORPORATION, a Delaware corporation (the
“Borrower”), with an address at 909 Silver Lake Boulevard, Dover, Delaware
19904-2472, and PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at
The Tower at PNC Plaza, 300 Fifth Avenue, Pittsburgh, Pennsylvania 15222.


The Borrower and the Bank, with the intent to be legally bound, agree as
follows:


1.    Loan. The Bank has made or may make one or more loans (“Loan”) to the
Borrower subject to the terms and conditions and in reliance upon the
representations and warranties of the Borrower set forth in this Agreement. Each
Loan shall be used for business purposes (and not for personal, family or
household use) and is or will be evidenced by a promissory note or notes of the
Borrower and all renewals, extensions, amendments and restatements thereof
(whether one or more, collectively, the “Note”) acceptable to the Bank, which
shall set forth the interest rate, repayment and other provisions of the
respective Loan, the terms of which are incorporated into this Agreement by
reference.


The Loans governed by this Agreement shall include the Loans specifically
described below, if any, and any additional lines of credit or term loans that
the Bank has made or may, in its sole discretion, make to the Borrower in the
future unless expressly subject to a separate agreement.


1.1.    Line of Credit. One of the Loans governed by this Agreement is a
committed revolving line of credit under which the Borrower may request and the
Bank, subject to the terms and conditions of this Agreement, will make advances
to the Borrower from time to time until the Expiration Date, in an aggregate
amount outstanding at any time not to exceed $15,000,000.00 (the “Line of
Credit”). The “Expiration Date” shall have the meaning set forth in the note
evidencing the Line of Credit. The Borrower acknowledges and agrees that in no
event will the Bank be under any obligation to extend or renew the Line of
Credit beyond the Expiration Date. In no event shall the aggregate unpaid
principal amount of advances under the Line of Credit exceed the face amount of
the Line of Credit. Advances under the Line of Credit will be used for working
capital or other general business purposes of the Borrower.


2.    Loan Documents. This Agreement, the Note and all other agreements and
documents executed and/or delivered pursuant or subject hereto, as each may be
amended, modified, extended or renewed from time to time, are collectively
referred to as the “Loan Documents”. Capitalized terms not defined herein shall
have the meanings ascribed to them in the Loan Documents. All loans, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower to
the Bank described herein or in the other Loan Documents are referred to
collectively as the “Obligations”.


3.    Representations and Warranties. The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations are paid in full, and which shall
be true and correct except as otherwise set forth on the Addendum attached
hereto and incorporated herein by reference (the “Addendum”):


3.1.    Existence, Power and Authority. The Borrower is duly organized, validly
existing and in good standing under the laws of the State of its incorporation
or organization and has the power and authority to own and operate its assets
and to conduct its business as now or proposed to be carried on, and is duly
qualified, licensed and in good standing to do business in all jurisdictions
where its ownership of property or the nature of its business requires such
qualification or licensing, except whether the failure to be so qualified or
license would not reasonably be expected to result in a material adverse effect
on the Borrower. The Borrower is duly authorized to execute and deliver the Loan
Documents, all necessary action to authorize the execution and delivery of the
Loan Documents has been properly taken, and the Borrower is and will continue to
be duly authorized to borrow under this Agreement and to perform all of the
other terms and provisions of the Loan Documents.







--------------------------------------------------------------------------------





3.2.    Financial Statements. The Borrower has delivered or caused to be
delivered to the Bank its most recent Financial Statements (as defined herein).
The Financial Statements fairly present in all material respects the
consolidated financial condition of the Borrower and its subsidiaries as of the
respective dates thereof and the results of operations for the fiscal periods
then ended in accordance with generally accepted accounting principles in effect
from time to time (“GAAP”) consistently applied throughout the period covered
thereby, subject (in the case of the interim statements) to normal year end
audit adjustments utilized on a consistent basis and the absence of footnotes
and (iii) have been prepared in accordance with GAAP consistently applied
throughout the period covered thereby, subject (in the case of the interim
statements) to normal year-end audit adjustments utilized on a consistent basis
and the absence of footnotes. As used herein, “Financial Statements” shall mean
the consolidated balance sheets statements of income and cash flows for the
fiscal year or quarter together with comparative figures for the corresponding
periods of the prior fiscal year.


3.3.    No Material Adverse Change. Since the date of the most recent Financial
Statements, the Borrower has not suffered any damage, destruction or loss, and
no event or condition has occurred or exists, which has resulted or could result
in a material adverse change in its business, assets, operations, condition
(financial or otherwise) or results of operation.


3.4.    Binding Obligations. The Borrower has full power and authority to enter
into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors if the
Borrower is a corporation, its members and/or managers, as applicable, if the
Borrower is a limited liability company, all its general partners if the
Borrower is a partnership or otherwise as may be required by law, charter, other
organizational documents or agreements; and the Loan Documents, when executed
and delivered by the Borrower, will constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their terms.


3.5.    No Defaults or Violations. There does not exist any Default or Event of
Default, as hereinafter defined, under this Agreement, or any material default
or violation by the Borrower of or under any of the terms, conditions or
obligations of: (i) its partnership agreement if the Borrower is a partnership,
its articles or certificate of incorporation, regulations and bylaws if the
Borrower is a corporation, its articles or certificate of organization and
operating agreement if the Borrower is a limited liability company, or its other
organizational documents as applicable; (ii) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement, or other instrument to which it
is a party or by which it is bound; or (iii) any law, ordinance, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon it by any law, the action of any court or any governmental
authority or agency; and the consummation of this Agreement and the transactions
set forth herein will not result in any such Default, Event of Default or
violation.


3.6.    Title to Assets. The Borrower has good and marketable title to the
assets reflected on the most recent Financial Statements, free and clear of all
liens and encumbrances, except for (i) liens in favor of the Bank; (ii) current
taxes and assessments not yet due and payable; (iii) assets disposed of by the
Borrower in the ordinary course of business since the date of the most recent
Financial Statements; (iv) those liens or encumbrances, if any, specified on the
Addendum; (v) those liens and encumbrances permitted by the Other Loan Document;
and (iv) those dispositions, investments, loans liquidation, mergers,
consolidations or acquisitions permitted by the Other Loan Document.


3.7.    Litigation. There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower, which could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operations
and there is no basis known to the Borrower for any action, suit, proceeding or
investigation which could result in such a material adverse change. All pending
and threatened material litigation against the Borrower is listed on the
Addendum attached hereto.


3.8.    Tax Returns. All federal, state, local and other tax returns required to
have been filed with respect to the Borrower have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees, assessments
and other governmental charges which have or may become due pursuant to said
returns or otherwise levied or imposed upon them, their properties, income or
assets which are due and payable, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings





--------------------------------------------------------------------------------





diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.


3.9.    Employee Benefit Plans. Each employee benefit plan as to which the
Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no non-exempt Prohibited Transaction (as defined under ERISA) has occurred
with respect to any such plan; (ii) no Reportable Event (as defined under
Section 4043 of ERISA) has occurred with respect to any such plan which would
cause the Pension Benefit Guaranty Corporation to institute proceedings under
Section 4042 of ERISA; (iii) the Borrower has not withdrawn from any such plan
or initiated steps to do so; and (iv) no steps have been taken to terminate any
such plan that is subject to the minimum funding rules of ERISA.


3.10.    Environmental Matters. The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise. Except as otherwise disclosed on the
Addendum or as would not, individually or in the aggregate, reasonably be
expected to result in a material adverse effect on the Borrower, no litigation
or proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best of the Borrower’s knowledge, threatened against
the Borrower, any real property in which the Borrower holds or has held an
interest or any past or present operation of the Borrower. Except as would not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on the Borrower, no release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or to the best of the
Borrower’s knowledge has occurred, on, under or to any real property in which
the Borrower holds or has held any interest or performs or has performed any of
its operations, in violation of any Environmental Law. As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.


3.11.    Intellectual Property. The Borrower owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower,
except where the failure to do so, either individually or in the aggregate,
would not reasonably be expected to constitute a material adverse effect on the
Borrower.


3.12.    Regulatory Matters. No part of the proceeds of any Loan will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.


3.13.    Solvency. As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities); (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due; and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.


3.14.    Disclosure. None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading. There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now foresee, might
materially adversely affect the business, assets, operations, condition
(financial or otherwise) or results of operation of the Borrower and which has
not otherwise been fully set forth in this Agreement or in the Loan Documents.





--------------------------------------------------------------------------------







3.15.    Beneficial Owners. If the Borrower is or was required to execute and
deliver to the Bank a Certification of Beneficial Owner(s) (individually and
collectively, as updated from time to time, the “Certification of Beneficial
Owners”), the information in the Certification of Beneficial Owners, as updated
from time to time in accordance with this Agreement, is true, complete and
correct as of the date thereof, as of the date hereof and as of the date any
such update is delivered to the Bank. The Borrower acknowledges and agrees that
the Certification of Beneficial Owners is a Loan Document.


4.    Affirmative Covenants.  The Borrower agrees that from the date of
execution of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, the Borrower will:


4.1.    {RESERVED}


4.2.    {RESERVED}


4.3.    {RESERVED}


4.4.    {RESERVED}


4.5.    {RESERVED}


4.6.    {RESERVED}        


4.7.    Bank Accounts. Establish and maintain at the Bank the Borrower’s primary
depository accounts.


4.8.    {RESERVED}


4.9.    Additional Reports. Provide prompt written notice to the Bank after any
officer of the Borrower has learned of the occurrence of any of the following
(together with a description of the action which the Borrower proposes to take
with respect thereto): (i) any Event of Default or any event, act or condition
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default (a “Default”); (ii) any litigation filed by or
against the Borrower which would reasonably be expected to result in a material
adverse change in its business, assets, operations, condition (financial or
otherwise) or results of operations of the Borrower; (iii) any Reportable Event
or Prohibited Transaction with respect to any Employee Benefit Plan(s) (as
defined in ERISA) or (iv) any event which would reasonably be expected to result
in a material adverse change in the business, assets, operations, condition
(financial or otherwise) or results of operation of the Borrower.


4.10.    Certification of Beneficial Owners and Other Additional Information.
Provide: (i) such information and documentation as may reasonably be requested
by the Bank from time to time for purposes of compliance by the Bank with
applicable laws (including without limitation the USA PATRIOT Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Bank to comply therewith; and (ii) if the
Borrower is or was required to deliver a Certification of Beneficial Owners to
the Bank, (a) confirmation of the accuracy of the information set forth in the
most recent Certification of Beneficial Owners provided to the Bank, as and when
reasonably requested by the Bank; and (b) a new Certification of Beneficial
Owners in form and substance acceptable to the Bank when the individual(s)
identified as a controlling party and/or a direct or indirect individual owner
on the most recent Certification of Beneficial Owners provided to the Bank have
changed.


4.11.    Incorporation of Covenants by Reference; Most Favored Lender.


(a) The Bank and the Borrower agree that any and all affirmative, negative,
financial reporting and financial covenants which may be set forth in any credit
agreement, loan agreement, promissory note, guaranty or other agreement,
instrument or document entered into between the Borrower (or any of its
affiliates) and the Bank (or





--------------------------------------------------------------------------------





any of its affiliates), as lender, including without limitation that certain
Credit Agreement dated October 8, 2015, as amended, and that certain Amended and
Restated Loan Agreement dated as of October 31, 2019, as amended (the “2019 Loan
Agreement”) (individually and collectively, the “Other Loan Document”) excluding
Section 9.9 or any similar negative pledge or limitation of the Credit Agreement
dated October 8, 2015 or any Other Loan Document, are hereby incorporated herein
by this reference as if set forth herein at length, as any of the foregoing may
be amended or supplemented from time to time (the “Incorporated Provisions”).
Any amendments, modifications, waivers or other changes in the terms of any of
the Incorporated Provisions shall automatically constitute an amendment to this
Agreement without any need for further action or documentation. Notwithstanding
the foregoing, any amendments, modifications, waivers or other such changes to
any Incorporated Provision which operate to waive a default or “Event of
Default” under the related Other Loan Document shall not be effective unless
consented to in writing by the Bank in its sole discretion. Promptly upon the
occurrence of any amendment, modification, waiver or other change described in
the preceding sentence, the Borrower shall provide written notice to the Bank
thereof and a request for consent thereto, such notice to specifically describe
such change and the reasons therefor and include a true and complete copy of any
and all documents and agreements executed to evidence such change. No action,
inaction or delay by the Bank (either before or after the Bank receives a notice
described in the preceding sentence) shall constitute a waiver of any of the
Bank's rights under this paragraph. If any Other Loan Document terminates or
otherwise ceases to be in full force and effect at any time and for any reason,
whether by voluntary termination, upon default, acceleration, at maturity or
otherwise (a “Termination”), all of the Incorporated Provisions of such Other
Loan Document shall survive the Termination and shall continue in full force and
effect as a part of this Agreement. At any time after a Termination, the
Borrower shall promptly upon the Bank's request execute and deliver to the Bank
a supplement to this Agreement, which supplement will expressly incorporate into
this Agreement all or any number of the Incorporated Provisions of the
terminated Other Loan Document as the Bank in its sole discretion shall select,
as such Incorporated Provisions are in effect immediately prior to the date of
Termination.


(b) In the event that the Borrower enters into any new bank credit facility (an
“Additional Credit Facility”) with (or modifies, amends or refinances any bank
credit facility existing as of the date hereof (an “Amended Credit Facility”
that results in) an Alternative Pricing Component for such Additional Credit
Facility or Amended Credit Facility, as applicable, greater than the applicable
PNC Pricing Component otherwise in effect under the Note, the applicable PNC
Pricing Component shall be increased to be the same as the Alternative Pricing
Component, effective automatically as of the effective date of such Additional
Credit Facility or Amended Credit Facility, as applicable, without any further
action by Borrower or the Bank. For the purposes hereof: (i) “Alternative
Pricing Component” means the interest rate margin above LIBOR and/or the Base
Rate, any unused line or commitment fees or any LIBOR and/or Base Rate floors
(or the applicable relevant definitions thereof as used in the documentation
evidencing such Additional Credit Facility or Amended Credit Facility, as
applicable) for such Additional Credit Facility or Amended Credit Facility, as
applicable and (ii) “PNC Pricing Component” means interest rate margin for the
Daily LIBOR Rate or the Alternate Rate, the Unused Fee or any Daily LIBOR Rate
or Base Rate floors, in each case, under the Note.


5.    {RESERVED}


6.    Events of Default.  The occurrence of any of the following will be deemed
to be an “Event of Default”:


6.1.    Covenant Default. The Borrower shall default in the performance of any
of the covenants or agreements contained in this Agreement.


6.2.    Breach of Warranty. Any Financial Statement, representation, warranty or
certificate made or furnished by the Borrower to the Bank in connection with
this Agreement shall be false, incorrect or incomplete when made.


6.3.    Other Default. The occurrence of (i) an Event of Default as defined in
the Note or any of the Loan Documents and (ii) a default or event of default
under or as defined in any other agreement, instrument or document between the
Borrower and PNC Bank, National Association or any of its subsidiaries or
affiliates.







--------------------------------------------------------------------------------





Upon the occurrence of an Event of Default, the Bank will have all rights and
remedies specified in the Note and the Loan Documents and all rights and
remedies (which are cumulative and not exclusive) available under applicable law
or in equity.


7.    Conditions. The Bank’s obligation to make any advance under any Loan, or
to issue any letter of credit, is subject to the conditions that as of the date
of the advance:


7.1.    No Event of Default. No Event of Default or Default shall have occurred
and be continuing.


7.2.    Authorization Documents. The Bank shall have received certified copies
of resolutions of the board of directors, the general partners or the members or
managers of any partnership, corporation or limited liability company that
executes this Agreement, the Note or any of the other Loan Documents; or other
proof of authorization satisfactory to the Bank.


7.3.    Receipt of Loan Documents. The Bank shall have received the Loan
Documents and such other instruments and documents which the Bank may reasonably
request in connection with the transactions provided for in this Agreement,
which may include an opinion of counsel in form and substance satisfactory to
the Bank for any party executing any of the Loan Documents.


7.4.    Fees. The Bank shall have received an upfront fee in an amount equal to
$22,500 in respect of the Loan.


8.    Fees; Expenses. The Borrower agrees to reimburse the Bank, upon the
execution of this Agreement, and otherwise on demand, all fees due and payable
to the Bank hereunder and under the other Loan Documents and all costs and
expenses incurred by the Bank in connection with the preparation, negotiation
and delivery of this Agreement and the other Loan Documents, and any
modifications or amendments thereto or renewals thereof, and the collection of
all of the Obligations, including but not limited to enforcement actions,
relating to the Loan, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions or proceedings arising out of or relating
to this Agreement, including (i) reasonable fees and expenses of counsel (which
may include costs of in‑house counsel); (ii) all costs related to conducting
UCC, title and other public record searches; (iii) fees for filing and recording
documents in the public records to perfect the Bank’s liens and security
interests; (iv) expenses for auditors, appraisers and environmental consultants;
and (v) taxes. The Borrower hereby authorizes and directs the Bank to charge
Borrower's deposit account(s) with the Bank for any and all of the foregoing
fees, costs and expenses.


9.    Increased Costs. On written demand, together with written evidence of the
justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred, any losses suffered or payments made by the Bank as a result of any
Change in Law (hereinafter defined), imposing any reserve, deposit, allocation
of capital or similar requirement (including without limitation, Regulation D of
the Board of Governors of the Federal Reserve System) on the Bank, its holding
company or any of their respective assets relative to the Loan. “Change in Law”
means the occurrence, after the date hereof, of any of the following: (i) the
adoption or taking effect of any law, rule, regulation or treaty; (ii) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any governmental
authority or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any governmental
authority; provided that notwithstanding anything herein to the contrary, (a)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


10.    Miscellaneous.


10.1.    Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests or
as otherwise provided in this Agreement) and will be effective upon receipt.
Notices may be





--------------------------------------------------------------------------------





given in any manner to which the parties may agree. Without limiting the
foregoing, first-class mail, postage prepaid, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. In addition, the parties agree that Notices may be sent electronically
to any electronic address provided by a party from time to time. Notices may be
sent to a party’s address as set forth above or to such other address as any
party may give to the other for such purpose in accordance with this section.


10.2.    Preservation of Rights. No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power. The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.


10.3.    Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.


10.4.    Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Agreement will be
effective unless made in a writing signed by the party to be charged, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Notwithstanding the foregoing, the Bank may modify
this Agreement or any of the other Loan Documents for the purposes of completing
missing content or correcting erroneous content, without the need for a written
amendment, provided that the Bank shall send a copy of any such modification to
the Borrower (which notice may be given by electronic mail). No notice to or
demand on the Borrower will entitle the Borrower to any other or further notice
or demand in the same, similar or other circumstance.


10.5.    Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.


10.6.    Counterparts. This Agreement and any other Loan Document may be signed
in any number of counterpart copies and by the parties hereto on separate
counterparts, but all such copies shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement or any
other Loan Document by facsimile transmission shall be effective as delivery of
a manually executed counterpart. Any party so executing this Agreement or any
other Loan Document by facsimile transmission shall promptly deliver a manually
executed counterpart, provided that any failure to do so shall not affect the
validity of the counterpart executed by facsimile transmission.


10.7.    Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Borrower may not assign this Agreement in whole or in part without the Bank’s
prior written consent and the Bank at any time may assign this Agreement in
whole or in part.


10.8.    Interpretation. In this Agreement, unless the Bank and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP. If this
Agreement is executed by more than one party as Borrower, the obligations of
such persons or entities will be joint and several.





--------------------------------------------------------------------------------







10.9.    No Consequential Damages, Etc.. The Bank will not be responsible for
any damages, consequential, incidental, special, punitive or otherwise, that may
be incurred or alleged by any person or entity, including the Borrower, as a
result of this Agreement, the other Loan Documents, the transactions
contemplated hereby or thereby, or the use of the proceeds of the Loan.


10.10.    Assignments and Participations. At any time, without any notice to the
Borrower, the Bank may sell, assign, transfer, negotiate, grant participations
in, or otherwise dispose of all or any part of the Bank’s interest in the Loan.
The Borrower hereby authorizes the Bank to provide, without any notice to the
Borrower, any information concerning the Borrower, including information
pertaining to the Borrower’s financial condition, business operations or general
creditworthiness, to any assignee of or participant in or any prospective
assignee of or participant in all or any part of the Bank’s interest in the
Loan.


10.11.    USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information or documentation that will allow the
Bank to identify the Borrower, such as organizational documents. For some
businesses and organizations, the Bank may also need to ask for identifying
information and documentation relating to certain individuals associated with
the business or organization.


10.12.    Important Information about Phone Calls. By providing telephone
number(s) to the Bank, now or at any later time, the Borrower hereby authorizes
the Bank and its affiliates and designees to contact the Borrower regarding the
Borrower’s account(s) with the Bank or its affiliates, whether such accounts are
Borrower’s individual accounts or business accounts for which Borrower is a
contact, at such numbers using any means, including but not limited to placing
calls using an automated dialing system to cell, VoIP or other wireless phone
number, or by leaving prerecorded messages or sending text messages, even if
charges may be incurred for the calls or text messages. Borrower hereby consents
that any phone call with the Bank may be monitored or recorded by the Bank.


10.13.    Confidentiality. In connection with the Obligations, this Agreement
and the other Loan Documents, the Bank and the Borrower will be providing to
each other, whether orally, in writing or in electronic format, nonpublic,
confidential or proprietary information (collectively, “Confidential
Information”). Each of the Borrower and the Bank agrees (i) to hold the
Confidential Information of the other in confidence; and (ii) not to disclose or
permit any other person or entity access to the Confidential Information of the
other party, except for disclosure or access (a) to a party’s affiliates and its
or their employees, officers, directors, agents, representatives, (b) to other
third parties that provide or may provide ancillary support relating to the
Obligations, this Agreement and/or the other Loan Documents, (c) in connection
with the exercise of any remedies or enforcement of rights under this Agreement
or any action or proceeding relating to the Obligations, this Agreement and/or
the other Loan Documents, (d) to its external or internal auditors or regulatory
authorities, or (e) upon the order of a court or other governmental agency
having jurisdiction over a party. It is understood and agreed that the
obligation to protect such Confidential Information shall be satisfied if the
party receiving such Confidential Information utilizes the same control (but no
less than reasonable) as it does to avoid disclosure of its own confidential and
valuable information. It is also understood and agreed that no information shall
be within the protection of this Agreement where such information: (w) is or
becomes publicly available through no fault of the party to whom such
Confidential Information has been disclosed, (x) is released by the originating
party to anyone without restriction, (y) is rightly obtained from third parties
who are not, to such receiving party's knowledge, under an obligation of
confidentiality, or (z) is required to be disclosed by subpoena or similar
process of applicable law or regulations.


For the purposes of this Agreement, Confidential Information of a party shall
include, without limitation, any financial information, scientific or technical
information, design, process, procedure or improvement and all concepts,
documentation, reports, data, data formats, specifications, computer software,
source code, object code, user manuals, financial models, screen displays and
formats, software, databases, inventions, knowhow, showhow and trade secrets,
whether or not patentable or copyrightable, whether owned by a party or any
third party, together with all memoranda,





--------------------------------------------------------------------------------





analyses, compilations, studies, notes, records, drawings, manuals or other
documents or materials which contain or otherwise reflect any of the foregoing
information.


Each of the Borrower and the Bank agrees to return to the other or destroy all
Confidential Information of the other upon the termination of this Agreement;
provided, however, each party may retain such limited information for customary
archival and audit purposes only for reference with respect to prior dealings
between the parties subject at all times to the continuing terms of this Section
10.13.


Each of the Borrower and the Bank agrees not to use the other's name or logo in
any marketing, advertising or related materials, without the prior written
consent of the other party.


10.14.    Sharing Information with Affiliates of the Bank. The Borrower
acknowledges that from time to time other financial and banking services may be
offered or provided to the Borrower or one or more of its subsidiaries and/or
affiliates (in connection with this Agreement or otherwise) by the Bank or by
one or more subsidiaries or affiliates of the Bank or of The PNC Financial
Services Group, Inc., and the Borrower hereby authorizes the Bank to share any
information delivered to the Bank by the Borrower and/or its subsidiaries and/or
affiliates pursuant to this Agreement or any of the Loan Documents to any
subsidiary or affiliate of the Bank and/or The PNC Financial Services Group,
Inc., subject to any provisions of confidentiality in this Agreement or any
other Loan Documents.


10.15.    Electronic Signatures and Records. Notwithstanding any other provision
herein, the Borrower agrees that this Agreement, the Loan Documents, any
amendments thereto, and any other information, notice, signature card, agreement
or authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record. Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.


10.16.    Governing Law and Jurisdiction. This Agreement has been delivered to
and accepted by the Bank and will be deemed to be made in the State where the
Bank’s office indicated above is located. This Agreement will be interpreted and
the rights and liabilities of the Bank and the Borrower determined in accordance
with the laws of the state where the Bank’s office indicated above is located,
excluding its conflict of laws rules, including without limitation the
Electronic Transactions Act (or equivalent) in effect in the state where the
Bank’s office indicated above is located (or, to the extent controlling, the
laws of the United States Of America, including without limitation the
Electronic Signatures in Global and National Commerce Act). The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the county or judicial district where the Bank’s office indicated above is
located; provided that nothing contained in this Agreement will prevent the Bank
from bringing any action, enforcing any award or judgment or exercising any
rights against the Borrower individually, against any security or against any
property of the Borrower within any other county, state or other foreign or
domestic jurisdiction. The Bank and the Borrower agree that the venue provided
above is the most convenient forum for both the Bank and the Borrower. The
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Agreement.


{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURES APPEAR ON THE FOLLOWING PAGE}




Chesapeake Utilities Corporation
Loan Agreement
Signature Page


10.17.    WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED





--------------------------------------------------------------------------------





IN ANY OF SUCH DOCUMENTS. THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE
FOREGOING WAIVER IS KNOWING AND VOLUNTARY.


The Borrower acknowledges that it has read and understands all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.


WITNESS the due execution hereof as a document under seal, as of the date first
written above.


CHESAPEAKE UTILITIES CORPORATION




By: ___________________________________(SEAL)
Beth W. Cooper
Executive Vice President
and Chief Financial Officer




PNC BANK, NATIONAL ASSOCIATION




By: ___________________________________(SEAL)
Alex Rolfe
Vice President
                            






























 
 



ADDENDUM




ADDENDUM to that certain Loan Agreement dated April 24, 2020 between Chesapeake
Utilities Corporation as the Borrower and PNC Bank, National Association, as the
Bank. Capitalized terms used in this Addendum and not otherwise defined shall
have the meanings given them in the Agreement. Section numbers below refer to
the sections of the Agreement.






3.6    Title to Assets. Describe additional liens and encumbrances below:







--------------------------------------------------------------------------------





The liens relating to the FPU Indebtedness (as defined in the Other Loan
Document (i.e., Credit Agreement dated October 8, 2015).




3.7    Litigation. Describe pending and threatened material litigation,
investigations, proceedings, etc. below:


Eastern Shore Natural Gas Company, a subsidiary of Chesapeake Utilities
Corporation, has received an arbitration claim from Appalachian Pipeline
Contractors, LLP (“APC”) seeking $15.3 million for additional construction costs
incurred by APC related to ESNG’s 2017 Expansion Project. It is ESNG’s position
that it has properly compensated APC through its contract payments and change
orders. Any additional payments required under arbitration would be applied to
the capital investment of ESNG’s 2017 Expansion Project.


3.10
Environmental Matters. Describe pending or threatened material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law below:



None.







































